DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 26, 2021 has been entered.
Claims 1, 6, 7, 18-20, 165-175 and 177-226 remain pending. Applicant amended claims 1, 7, 173, 183, 184, 190, 194 and 204.
Response to Arguments
The amendment has rendered moot most of Applicant’s arguments. Regarding arguments that remain pertinent, they were addressed in the advisory action mailed on February 22, 2021. Applicant is advised to refer to the advisory action regarding an outstanding issues.   
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 26, 2021 are being considered by the examiner. Regarding foreign documents not in English, only the translated portions thereof provided by Applicant are being considered. 
Claim Objections
Claim 204 is objected to because of the following informalities:  
Claim 204 has been amended to include limitations (“the body including the receptacle configured to insertably receive the cartridge”) already recited verbatim in claim 184. The amendment is redundant, and it should be deleted. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
183 and 194 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Despite Applicant’s arguments, the examiner maintains that claims 183 and 194 fail to further limit the claimed invention. According to claim 183 (via claims 178 and 179), the cartridge comprises a storage compartment having four exterior walls extending the entire length of the cartridge, the walls defining the exterior surface of the cartridge. That said, the limitation "a cartridge having a rectangular cross section" recited in claim 173 renders the subject matter of claim 183 redundant. Likewise, the limitation "a cartridge having a rectangular cross section" recited in claim 184 renders the subject matter of claim 194 redundant.
Allowable Subject Matter
Claims 1, 6, 7, 18-20, 165-175, 177-182, 184-193, 195-203 and 205-226 are allowed. In addition, claim 204 would be allowed if it is amended to overcome the objection set forth above. 
The following is a statement of reasons for the indication of allowable subject matter:  
Thorens et al. (US 2009/0272379 A1) disclose a device for generating an inhalable aerosol (see abstract), the device comprising (see Figs. 1-3):
	a cartridge 201 configured to hold a vaporizable material 205 (see Fig. 2);
	a body 101 including a receptacle configured to insertably receive the cartridge 201 (see Fig. 1);
	a heater 209 that is a part of the cartridge 201, the heater 209 configured to heat the vaporizable material to generate a vapor;
	a condensation chamber (space inside mouthpiece 211) in which at least a fraction of the vapor condenses to form the inhalable aerosol;
a first airflow path formed between an exterior surface of the cartridge 201 and an internal surface of the receptacle when the cartridge 201 is insertably received in the receptacle (see Fig. 3 illustrating dotted arrow), wherein the first airflow path is configured to deliver air towards the heater 209 (see Fig. 3); and

wherein the cartridge has a distal end (left side in fig. 2) configured to be received in the receptacle (see Fig 3) and a proximal end opposite the distal end, wherein the cartridge further comprises a mouthpiece (location of numeral 211) disposed at the proximal end (see Fig. 3), and
wherein the mouthpiece comprises the condensation chamber and at least one aerosol outlet in fluid communication with the condensation chamber (see Fig. 3).
However, Thorens et al. do not disclose or suggest:
1) that the heater 209 is situated closer to the distal end than the proximal end of the cartridge 201, as recited in independent claims 1 and 173; or
2) a transparent storage compartment, as recited in independent claim 184. 
Based on the disclosure of Thorens et al., there is no motivation to reposition the heater 209 to arrive at the invention recited in claims 1 and 173, and Thorens et al. explicitly teach away from the provision of a transparent storage compartment (see [0023]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/PAUL S HYUN/Primary Examiner, Art Unit 1797